Title: From George Washington to Lieutenant Colonel Samuel Smith, 1 October 1777
From: Washington, George
To: Smith, Samuel



Sir
Head Quarters [Skippack, Pa.] 1st October 1777

I am favd with yours of the 27th ulto by Major Mullen and am sorry to hear that you found Matters so much out of order at Fort Mifflin. Much must depend upon your activity and that of the other Officers in Garrison. Two Waggon loads of Ammunition were sent off from Trenton the moment Major Mullens arrived there and I have directed Mr Mease the Cloathier Genl to forward the necessaries wanted for your detatchment. The Capture of the Delaware Frigate is a most unlucky circumstance, and what from every account seems to be the effect of treachery and not of the chance of War. Should you have occasion for ammunition in future, the inclosed order from Genl Knox will cause the delivery without applying to me. the Ammunition will be removed some distance above Trenton.
